Citation Nr: 1309559	
Decision Date: 03/21/13    Archive Date: 04/01/13

DOCKET NO.  10-40 647A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to exposure to herbicides and/or diabetes mellitus, type 2.

2.  Entitlement to service connection for lumbar spondylosis (claimed as a back disorder).

3.  Entitlement service connection for sleep apnea.

4.  Entitlement to service connection for asthma.

5.  Entitlement to service connection for gastroesophageal reflux disease (GERD) (claimed as acid reflux).

6.  Entitlement to service connection for altophobia.

7.  Entitlement to service connection for eczemoid rash of the bilateral lower extremities (claimed as sores).


8.  Entitlement to an initial increased rating for peripheral neuropathy of the right lower extremity, currently rated as 20 percent disabling.

9.  Entitlement to an initial increased rating for peripheral neuropathy of the left lower extremity, currently rated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1966 to February 1970, with service in Vietnam from February 1969 to February 1970.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran submitted timely notices of disagreement in August 2009 and March 2010, statements of the case were issued in November 2009 and October 2010, and two VA Form 9's were submitted in February 2010 and October 2010.  

This appeal originally included entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, coronary artery disease, and hearing loss.  See August 2009 notice of disagreement and February 2010 and October 2010 VA Form 9.  However, these issues have since been granted.  See May 2011, June 2012, and October 2012 rating decisions.  As such, the issues are no longer on appeal.  

The Board notes that the issues of entitlement to initial ratings higher than 10 percent for peripheral neuropathy of the right and left upper extremities were included in a October 2012 Supplemental Statement of the Case (SSOC).  Timely substantive appeals for these claims are not of record.  Indeed, these issues were granted in June 2012 and there was no subsequent notice of disagreement submitted.  Thereafter, the RO certified all the issues contained in the October 2012 supplemental statement of the case for appeal to the Board in October 2012 and the Veteran's representative included the issues on a November 2012 VA Form 646.  Since there was no notice of disagreement and no substantive appeal filed, the Board does not have jurisdiction over these issues.

In an October 2010 rating decision, the RO granted an increased evaluation of 20 percent each for peripheral neuropathy of the right and left lower extremities, effective December 9, 2009.  Despite the grant of these increased evaluations, the Veteran has not been awarded the highest possible evaluations for the entire appeal period.  As a result, he is presumed to be seeking the maximum possible evaluations.  The issues remain on appeal, as the Veteran has not indicated satisfaction with the 20 percent ratings.  A.B. v. Brown, 6 Vet. App. 35 (1993).

The Board notes that, in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that entitlement to a total disability rating based on individual unemployability (TDIU) claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Court found in Rice that when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  In this case, the Veteran has not raised a claim for TDIU and the evidence shows that the Veteran currently is unemployed due to his age.  Accordingly, the Board finds that Rice is not applicable in this case.  See August 2010 VA examination.  

The issues of entitlement to service connection for altophobia and eczemoid rash of the bilateral lower extremities (claimed as sores), entitlement to an initial increased rating for peripheral neuropathy of the right lower extremity, currently 20 percent disabling, and entitlement to an initial increased rating for peripheral neuropathy of the left lower extremity, currently 20 percent disabling are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's hypertension is not causally or etiologically due to service, to include exposure to herbicides, and is not proximately due to or aggravated by his diabetes mellitus, type 2.  

2.  The Veteran's lumbar spondylosis (claimed as a back disorder) is not causally or etiologically due to service.  

3.  The Veteran's sleep apnea is not causally or etiologically due to service. 

4.  The Veteran's asthma is not causally or etiologically due to service.

5.  The Veteran's gastroesophageal reflux disease (GERD) is not causally or etiologically due to service.


CONCLUSIONS OF LAW

1.  Service connection for hypertension, to include as due to exposure to herbicides and/or diabetes mellitus, type 2, is not established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).

2.  Service connection for lumbar spondylosis (claimed as a back disorder) is not established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

3.  Service connection for sleep apnea is not established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

4.  Service connection for asthma is not established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

5.  Service connection for gastroesophageal reflux disease (GERD) is not established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the regional office.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In the present case, the VCAA duty to notify was satisfied by a letter sent to the Veteran in July 2008 that fully addressed the entire notice element and was sent prior to the initial regional office decision in this matter.  The letter informed him of what evidence was required to substantiate his claims and of his and the VA's respective duties for obtaining evidence.  In any event, in his statements the Veteran demonstrated his actual knowledge of the elements necessary to substantiate his claims.  See Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005). 

There is no allegation from the Veteran that he has any evidence in his possession that is needed for full and fair adjudication of these claims, and the Board finds that the notification requirements of the VCAA have been satisfied as to timing and content.

To fulfill Dingess requirements, in July 2008 the regional office provided the Veteran with notice as to what type of information and evidence was needed to establish a disability rating and the possible effective date of the benefits.  The regional office successfully completed the notice requirements with respect to the issues on appeal.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the Veteran in claim development.  This includes assisting in the procurement of service treatment and hospitalization records and pertinent medical records, as well as providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The regional office has obtained service treatment records, VA outpatient medical records, private medical records, and the Veteran has been afforded VA examinations for his hypertension and spondylosis of the lumbar spine.

The Board notes that the Veteran was not afforded VA examinations for his sleep apnea, asthma, or GERD, and the evidence of record does not warrant them.  See 38 C.F.R. § 3.159(c)(4).  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

In the present case, there is no competent evidence of record to indicate that the Veteran's sleep apnea, asthma, or GERD, may be related to service.  The Veteran himself has provided statements that these disorders are related to service; however, as he is not competent to provide evidence of a diagnosis or etiology of a condition such as sleep apnea, asthma, or GERD, the record is silent for a nexus between the Veteran's disorders and his active service.  See Waters v. Shinseki, 601 F.3d 1274, 1279 (Fed. Cir. 2010) (the Veteran's conclusory lay statement is insufficient to trigger VA's duty to provide an examination with an opinion).  The Veteran has not satisfied all the elements of McLendon; therefore, VA is not required to provide him with VA examinations in conjunction with his claims for sleep apnea, asthma, or GERD.

Virtual VA records have also been reviewed.  Therefore, the available medical evidence and records have been obtained in order to make an adequate determination.  Neither the Veteran nor his representative has identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claims.

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Service Connection Claims

The Veteran seeks entitlement to service connection for hypertension, lumbar spondylosis, sleep apnea, asthma, and GERD.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Secondary service connection may be established when there is causation or aggravation of a Veteran's non-service connected condition that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a) (2008); Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).

Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992). 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).  

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a headache, varicose veins, or tinnitus, the Veteran is not competent to provide evidence as to more complex medical questions, such as the etiology of psychiatric, respiratory, or orthopedic disorders.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

A.  Entitlement to Service Connection for Hypertension, to Include as Due to Exposure to Herbicides and/or Diabetes Mellitus, Type 2

The Veteran seeks entitlement to service connection for hypertension, to include as due to exposure to herbicides, or alternatively, as due to diabetes mellitus, type 2.  Exposure to herbicides has been conceded.

Disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309, will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  See 38 C.F.R. § 3.309(e).  Importantly, hypertension is not a presumptive condition.  Therefore, it may not be presumed to have incurred during service as a result of exposure to herbicides.

As noted previously, service connection may also be granted to a Veteran for a disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, service connection may be presumed for certain chronic diseases, including hypertension, that are manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  Service connection can also be established is a disorder is caused by or aggravated by a service-connected disability.  

The Veteran's service treatment records do not show treatment for, or a diagnosis of hypertension.  The enlistment examination from December 1965 did not note a diagnosis of hypertension and the Veteran's blood pressure was within normal range.  Similarly, the Veteran's separation examination from December 1969 does not indicate a diagnosis of hypertension and his blood pressure was within normal limits.

As for the post-service medical evidence, it consists of VA and private treatment records.  A private treatment record from March 1994 indicated that the Veteran's blood pressure was 150/92, and it was noted that he should see his physician regarding his blood pressure.  A private treatment record from December 1997 indicated that the Veteran was being evaluated after been seen in the emergency room for high blood pressure.  Blood pressure was 130/90 and he was diagnosed with mild hypertension.

The Veteran was afforded a VA examination in July 2009.  The Veteran reported having essential hypertension from 1997, along with a history of heart disease, including a myocardial infarction in 2001 with the placement of a cardiac stint in November 2008.  Blood pressure readings were 170/90, 160/86 and 160/82.  He was diagnosed with essential hypertension, under treatment.  The examiner opined that the Veteran's hypertension was not caused by or aggravated by his diabetes, as he had documented hypertension since 1997 and he was not diagnosed with diabetes until 2004.  The examiner noted that the Veteran has asymptomatic proteinuria, however, there was no evidence that he has had to increase his medications to control his blood pressure or that his blood pressure is any better or worse than it has been.  Therefore, the examiner concluded that the Veteran has essential hypertension, currently not aggravated by his type 2 diabetes mellitus, even with the recently discovered asymptomatic proteinuria.

The Board finds that the claim must be denied.  The Veteran was not treated for hypertension during service, nor was this condition noted upon separation from service.  Therefore, hypertension is not shown during service.  See 38 C.F.R. § 3.303(a).  Post service, the earliest medical evidence of hypertension is dated in 1997.  This is approximately 27 years after separation from service, and this period without symptoms, treatment, or diagnosis, weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Therefore, continuity cannot be established.
 
The Veteran's lay statements in support of his claim have been considered.  The Board notes that the Veteran is competent to comment on any symptoms, such as pain.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Board finds that while the Veteran clearly believes he has hypertension as a result of his time in service and that it is aggravated by his diabetes, as a layperson without any medical training and expertise, he is simply not qualified to render a medical opinion about the etiology of hypertension.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Accordingly, the Board finds the opinion provided by the VA physician in July 2009 to be more probative to the question at issue. 

The Board does not dispute the fact that the Veteran is diagnosed with hypertension.  However, because of the absence of a medical nexus between his diagnosis, his time in service, and his diabetes mellitus, type 2, the Board finds that the evidence is against a grant of service connection.  

In summary, the weight of the evidence reflects that the Veteran developed his hypertension years after his discharge from service.  As such, service connection may not be granted on a presumptive basis for chronic disability.  See 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Similarly, there is no continuity of symptomatology, so service connection may not be granted on that basis.  See 38 C.F.R. § 3.303(b); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Consequently, the Board finds that the preponderance of the evidence is against entitlement to service connection for hypertension.  As the preponderance of the evidence is against his claim, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the appeal is denied.

B.  Entitlement to Service Connection for Lumbar Spondylosis

The Veteran seeks entitlement to service connection for lumbar spondylosis, claimed as a back disorder.  The Veteran asserts he fell out the back of truck with a heavy radio on his shoulder, injuring his back.  See February 2010 VA Form 9.

The Veteran's service treatment records were reviewed.  The enlistment examination from December 1965 did not note any back disorders.  In May 1966, it was noted that the Veteran wrenched his back after lifting milk cans.  He had tenderness over the lumbar region on both sides of the spine.  He was diagnosed with a muscle sprain.  The Veteran sought treatment for a sprained back in May 1969.  He reported lifting a heavy object in the morning and having increased pain in his L-5 region, left greater than right.  He was diagnosed with an acute sprain of the L-5 region.  A separate entry for the same day indicates that the Veteran, while carrying aircraft radio he almost dropped it, and attempting to catch it, injured his back.  He was diagnosed with strain of lumbosacral muscles.  Several days later, it was noted the Veteran's back was slowly resolving.  A couple weeks later, the Veteran was still having back pain.  An x-ray was normal.  The Veteran was diagnosed with sacralization of L-5 with superimposed sprain.  It was noted that he should not do any heavy lifting or prolonged stooping.  The Veteran's separation examination from December 1969 does not indicate any back disorders.

As for the post-service medical evidence, it consists of VA and private treatment records.  In August 2001, the Veteran complained of low back pain.  It was noted he had muscle spasms.  A private treatment record from the Veteran's chiropractor in August 2006 indicates the Veteran sought treatment for low back pain.  The Veteran reported that he has had low back pain for a long time and that he believed it was due to injuries during Vietnam.  Examination revealed muscle spasms and decreased range of motion.

The Veteran was afforded a VA examination in July 2009.  The Veteran complained of low back pain since 1969.  It was noted that he uses a cane.  He stated walking, and activities involving bending and lifting make his back hurt worse.  Physical examination revealed painful motion.  The Veteran was diagnosed with lumbar spondylosis.  The examiner opined that the Veteran's spondylosis was not caused by or related to his military service.  The examiner explained that the Veteran's treatment of the back during service indicated the condition resolved and there were no residual sequelae.  Additionally, a May 1969 x-ray was normal.  Therefore, the examiner stated there were no records to support the Veteran had a chronic back condition while in the service or shortly thereafter, as he did not complain of a chronic back condition until many decades after service. 

The Board finds that the claim must be denied.  The Veteran was treated for back problems during service; however, these conditions appear to have resolved.  No back disorders were noted upon separation from service.  Post service, the earliest medical evidence of a back disorder is dated in 2001.  This is approximately 31 years after separation from service, and this period without symptoms, treatment, or diagnosis, weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
 
The Veteran's lay statements in support of his claim have been considered.  The Board notes that the Veteran is competent to comment on any symptoms, such as pain.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the Board finds that while the Veteran clearly believes he has a low back disorder as a result of his time in service, as a layperson without any medical training and expertise, he is simply not qualified to render a medical opinion about the etiology of a low back disorder.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Again, the Board finds the opinion provided by the VA physician in July 2009 to be more probative to the question at issue.

The Board does not dispute the fact that the Veteran is diagnosed with spondylosis of the lumbar spine.  However, because of the absence of a medical nexus between his diagnosis and his time in service, the Board finds that the evidence is against a grant of service connection.  

In summary, the weight of the evidence reflects that the Veteran developed his current spondylosis of the lumbar spine years after his discharge from service.  As such, service connection may not be granted on a presumptive basis for a chronic disability.  See 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Additionally, a VA examiner has opined that the Veteran's current back disorder is not causally or etiologically due to his injuries during service.

Consequently, the Board finds that the preponderance of the evidence is against entitlement to service connection for spondylosis of the lumbar spine.  As the preponderance of the evidence is against his claim, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the appeal is denied.

C.  Entitlement to Service Connection for Sleep Apnea

The Veteran seeks entitlement to service connection for sleep apnea.  

The Veteran's service treatment records were reviewed.  The enlistment examination from December 1965 did not note sleep apnea.  There are no symptoms, treatment, or diagnosis of sleep apnea during service.  The Veteran's separation examination from December 1969 did not indicate the Veteran had sleep apnea.

As for the post-service medical evidence, it consists of VA and private treatment records.  In August 2000, the Veteran underwent a sleep study.  Results demonstrated that he had obstructive sleep apnea.

The Board finds that the claim must be denied.  The Veteran was not treated for sleep apnea during service.  Sleep apnea was not noted upon separation from service.  Post service, the earliest medical evidence of sleep apnea is dated in 2000.  This is approximately 30 years after separation from service, and this period without symptoms, treatment, or diagnosis, weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
 
The Veteran's lay statements in support of his claim have been considered.  The Board notes that the Veteran is competent to comment on any symptoms, such as pain.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Board finds that while the Veteran clearly believes he has sleep apnea as a result of his time in service, as a layperson without any medical training and expertise, he is simply not qualified to render a medical opinion about the etiology of sleep apnea.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The Board does not dispute the fact that the Veteran is diagnosed with sleep apnea.  However, because of the absence of a medical nexus between his diagnosis and his time in service, the Board finds that the evidence is against a grant of service connection.  

Consequently, the Board finds that the preponderance of the evidence is against entitlement to service connection for sleep apnea.  As the preponderance of the evidence is against his claim, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the appeal is denied.

D.  Entitlement to Service Connection for Asthma

The Veteran seeks entitlement to service connection for asthma.  

The Veteran's service treatment records were reviewed.  The enlistment examination from December 1965 did not note any asthma or respiratory disorders.  There are no symptoms, diagnosis, or treatment of asthma during service.  The Veteran's separation examination from December 1969 does not indicate any respiratory disorders.

As for the post-service medical evidence, it consists of VA and private treatment records.  In February 2001, the Veteran was seen for a followup on his asthma.  He was prescribed an Albuterol inhaler.  The Veteran was seen on multiple other occasions for treatment of his asthma.  A private treatment note from February 2004 indicates the Veteran was diagnosed with late onset intrinsic asthma.

The Board finds that the claim must be denied.  The Veteran was not treated for asthma during service.  Additionally, asthma was not noted upon separation from service.  Post service, the earliest medical evidence of asthma, approximately, is dated in 2001.  This is approximately 31 years after separation from service, and this period without symptoms, treatment, or diagnosis, weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Therefore, a nexus between the current condition and the Veteran's period of military service is not established.
 
The Veteran's lay statements in support of his claim have been considered.  The Board notes that the Veteran is competent to comment on any symptoms, such as pain.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Board finds that while the Veteran clearly believes he has asthma as a result of his time in service, as a layperson without any medical training and expertise, he is simply not qualified to render a medical opinion about the etiology of asthma.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In summary, the weight of the evidence reflects that the Veteran developed his current asthma years after his discharge from service.  As such, service connection may not be granted on a presumptive basis for a chronic disability.  See 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Consequently, the Board finds that the preponderance of the evidence is against entitlement to service connection for asthma.  As the preponderance of the evidence is against his claim, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the appeal is denied.



E.  Entitlement to Service Connection for GERD 

The Veteran seeks entitlement to service connection for GERD.

The Veteran's service treatment records were reviewed.  The enlistment examination from December 1965 did not note any gastrointestinal disorders.  There were no symptoms, treatment, or diagnosis of GERD during service.  The Veteran's separation examination from December 1969 did not indicate a diagnosis of GERD.

As for the post-service medical evidence, it consists of VA and private treatment records.  In December 1991, a private treatment note indicated the Veteran had reflux esophagitis for 10 years.  At the time, he was taking Tagamet.  In February 1994, the Veteran went to the emergency room for having food lodged in his esophagus.  He was diagnosed with esophagitis and gastritis.  In November 1998, it was noted the Veteran was taking Prevacid and was diagnosed with GERD with a previous esophageal dilation.

The Board finds that the claim must be denied.  The Veteran was not treated for GERD during service.  No gastroesophageal disorders were noted upon separation from service.  Post service, the earliest medical evidence of a back disorder is dated in 1991 and indicates the Veteran had been having symptoms since 1981.  This is approximately 11 years after separation from service, and this period without symptoms, treatment, or diagnosis, weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Therefore, continuity cannot be established.
 
The Veteran's lay statements in support of his claim have been considered.  The Board notes that the Veteran is competent to comment on any symptoms, such as pain.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Board finds that while the Veteran clearly believes he has GERD as a result of his time in service, as a layperson without any medical training and expertise, he is simply not qualified to render a medical opinion about the etiology of a gastroesophageal disorder.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The Board does not dispute the fact that the Veteran is diagnosed with GERD.  However, because of the absence of a medical nexus between his diagnosis and his time in service, the Board finds that the evidence is against a grant of service connection.  

In summary, the weight of the evidence reflects that the Veteran developed his current GERD years after his discharge from service.  Once again, a nexus between the current condition and the Veteran's period of military service is not established.
  
Consequently, the Board finds that the preponderance of the evidence is against entitlement to service connection for GERD.  As the preponderance of the evidence is against his claim, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the appeal is denied.


ORDER

Entitlement to service connection for hypertension, to include as due to exposure to herbicides and/or diabetes mellitus, type 2, is denied.

Entitlement to service connection for lumbar spondylosis (claimed as a back disorder) is denied.

Entitlement service connection for sleep apnea is denied.

Entitlement to service connection for asthma is denied.

Entitlement to service connection for gastroesophageal reflux disease (GERD) (claimed as acid reflux) is denied.





REMAND

The Veteran seeks entitlement to service connection for altophobia, eczemoid rash of the bilateral lower extremities (claimed as sores) and entitlement to increased ratings for peripheral neuropathy of his right and left lower extremities.  The Board finds that further development is necessary before the claims can be adjudicated.

The Veteran asserts he has altophobia (fear of high places) as a result of his time in service.  The Veteran has not yet been afforded a VA examination for this disorder.  The Board finds that fear of high places is a disorder with symptoms that are capable of lay observation.  As such, the Board finds the Veteran should be afforded a VA examination to obtain a medical opinion regarding the nature and etiology of his claimed disorder.

The Veteran has been diagnosed with an eczematoid rash of the bilateral legs.  See July 2003 private treatment note.  During a July 2009 VA examination, the VA examiner opined that the Veteran's rash was not caused by or aggravated by his diabetes mellitus, type 2.  However, the Board notes that the Veteran is also service connected for bilateral peripheral neuropathy of the lower extremities.  A remand is necessary to obtain a medical opinion regarding whether the Veteran's peripheral neuropathy of the lower extremities caused or aggravates the Veteran's eczematoid rash of the bilateral legs.

The Veteran also seeks increased ratings for the peripheral neuropathy of his bilateral lower extremities.  The record reflects that the Veteran's most recent VA examination for his peripheral neuropathy was conducted in January 2011, more than two years ago.  Thus, an updated VA examination is needed to fully and fairly evaluate the Veteran's claims for increased disability ratings.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating). 

Any updated VA and private treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all updated VA and private treatment records.  All reasonable attempts should be made to obtain such records.  

2.  Afford the Veteran a VA examination for altophobia.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  A medical history of the claimed condition should be obtained.

The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's altophobia is causally or etiologically related to service.  

In providing this opinion, the examiner must acknowledge and discuss any lay evidence of symptoms experienced during and after discharge from service. 

In particular, review the lay statements as they relate to the development of his disorder and provide information as to how the statements comport with generally accepted medical norms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion). 

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

3.  Obtain an addendum opinion to the July 2009 VA examination.  If deemed necessary by the examiner, afford the Veteran a VA examination for his eczemoid rash of the bilateral lower extremities.  The claims file must be made available reviewed by the examiner and the examination report should note that the claims file was reviewed.

The examiner should specifically offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's eczemoid rash of the bilateral lower extremities is related to the Veteran's military service, or is proximately due to or aggravated by his peripheral neuropathy of the bilateral lower extremities. 

In providing this opinion, the examiner must acknowledge and discuss any lay evidence of symptoms experienced during and after discharge from service. 

In particular, review the lay statements as they relate to the development of his disorder and provide information as to how the statements comport with generally accepted medical norms.

3.  Afford the Veteran a VA examination to determine the current severity of his peripheral neuropathy of the bilateral lower extremities.  The examiner should identify the nature and severity of all current manifestations of the peripheral neuropathy.  Ask the examiner to discuss all findings in terms of 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2012).  The pertinent rating criteria must be provided to the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  For each leg, the examiner must indicate whether the Veteran's peripheral neuropathy is mild, moderate, moderately severe, severe with marked muscular atrophy or whether the Veteran has complete paralysis. 

4.  The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case. 

5.  After all of the above actions have been completed, readjudicate the claims.  If the claims remain denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


